IN THE SUPREME COURT OF THE STATE OF NEVADA


                FRANK HEARRING, JR.,                                   No. 68968
                Appellant,
                vs.
                THE STATE OF NEVADA,
                Respondent.
                                                                           FILED
                                                                           APR 1 4 2016
                                                                          TRACIE K. LINDEMAN
                                                                       CLERK OF SUPREME COURT
                                                                      6Y
                                                                            DEPUTY CLE K




                                        ORDER OF AFFIRMANCE
                             This is a pro se appeal from a district court order denying a
                postconviction petition for a writ of habeas corpus. Eighth Judicial
                District Court, Clark County; Eric Johnson, Judge.
                             Appellant filed his postconviction petition on March 30, 2015,
                more than one year after entry of the judgment of conviction; he did not
                appeal the judgment of conviction. Therefore, the petition was untimely
                filed and procedurally barred absent of demonstration of good cause and
                prejudice.   See NRS 34.726(1). To overcome the procedural default,
                appellant argues that he was awaiting resolution of his motion to
                withdraw his guilty plea before filing his petition. However, the filing of a
                motion to withdraw his guilty plea is not an impediment external to the
                defense that prevented him from timely filing his postconviction petition.
                See Hathaway v. State, 119 Nev. 248, 252, 71 P.3d 503, 506 (2003).
                Because appellant failed to establish good cause to excuse the delay in


SUPREME COURT
     OF
   NEVADA

(l) 1947A   e                                                                                  110   -117 08
                                                                                           7-9.1:7
                                                                                       1.414
                  filing his petition, the district court did not err by denying the petition as
                  procedurally barred. Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.



                                                                )                             J.
                                                               Douglas




                  cc: Hon. Eric Johnson, District Judge
                       Frank Hearring, Jr.
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    ae